                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JACOB TRAMBLE,

            Plaintiff,

 v.                                              Case No. 3:16-CV-01015-NJR-GCS

 KYLE BENARD, RONNIE CASPER,
 KEILER DILLMAN, LARRY HICKS,
 JOHN HOBBS, DEVAN FISCHER,
 PATRICK KAUFMAN, and
 TYLER MOORE,

             Defendants.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Jacob Tramble is an inmate in the Illinois Department of Corrections who

brings this action under 42 U.S.C. § 1983 (“Section 1983”) (Doc. 1). Tramble filed his first

amended complaint in this Court on September 19, 2016, alleging correctional officers, a

lieutenant, and a sergeant employed at Shawnee Correctional Center (“Shawnee”) issued him

a false disciplinary ticket, assaulted him, and denied him medical care on February 2, 2016.

Tramble proceeds on claims of excessive force (Count 1) and denial of medical care (Count

2) under the Eighth Amendment.

       Shortly before filling his Section 1983 suit in this Court, Tramble filed a petition for

mandamus in the Randolph County, Illinois, Circuit Court on August 15, 2016 (Doc. 56, Ex.

1). The petition for mandamus states that correctional officers at Shawnee violently assaulted

him and issued him a false disciplinary ticket on February 2, 2016 (Id.). The petition sought



                                         Page 1 of 4
an order compelling his release from segregation, dismissal of his disciplinary reports,

deletion of the reports from his master file, restoration of all good conduct credit, and his

transfer to a minimum-security facility. Tramble named John Baldwin as the defendant in the

mandamus case, but Defendants in this case all appeared and defended themselves (Id.).

       On March 1, 2017, the Randolph County Circuit Court found:

       Defendants have filed a combined motion to dismiss and Plaintiff has
       responded. Plaintiff has failed to state a claim against any of the defendants. In
       fact, the ONLY defendant listed in the petition is Director John Baldwin and
       none of the specific acts sought to be performed are identified. The Mandamus
       petition fails to state a claim upon which relief may be granted and should be
       dismissed pursuant to 2-615. Because this is a procedural defect Plaintiff is
       hereby granted 45 days to file an amended petition.

(Doc. 56, Ex. 3, pp. 1-2).

       Tramble filed an amended petition in Randolph County on March 29, 2017 (Doc. 56,

Ex. 3). On August 2, 2017, the Randolph County Circuit Court dismissed Trample’s petition

with prejudice because he failed to plead a cause of action and “further attempts to amend

would not cure the defects” (Doc. 56, Ex. 2). Because the petition was dismissed involuntarily

and not pursuant to an exception listed in Supreme Court Rule 273, the dismissal was an

adjudication on the merits. See ILL. SUP. CT. RULE 273.

       On November 21, 2018, Defendants filed a motion for summary judgment in this case,

arguing res judicata bars Tramble’s Section 1983 suit (Doc. 56). Under Illinois law, res judicata

precludes a claim where “(1) there was a final judgment on the merits rendered by a court of

competent jurisdiction, (2) there is an identity of the cause of action, and (3) there is an

identity of the parties or their privies.” Hicks v. Midwest Transit, Inc., 479 F.3d 468, 471 (7th

Cir. 2007). Tramble does not dispute that the Randolph County Circuit Court’s dismissal was

a final judgment on the merits. Tramble contends, however, that there is no identity of the

                                          Page 2 of 4
causes of action, the parties, or the parties’ privies (Doc. 58).

        On August 15, 2019, United States Magistrate Judge Gilbert C. Sison issued a Report

and Recommendation that recommends granting Defendants’ motion for summary

judgment based on res judicata (Doc. 64). Judge Sison found, “[B]oath suits concern events

that occurred on February 6, 2016. Both suits also allege that correctional officers at Shawnee

assaulted Tramble and failed to provide him with medical attention. This plainly establishes

an identity of the causes of action between the two lawsuits” (Id.). Judge Sison noted that the

identity of the causes of action is present, even though Tramble sought different relief in the

mandamus petition than he does in this case (Id.). Judge Sison cited Wozniak v. DuPage County,

845 F.2d 677 (7th Cir. 1988), where the plaintiff sought mandamus relief in state court and

then brought a Section 1983 claim for damages in federal court based on the same underlying

facts. Id. at 680. The Seventh Circuit found that the difference in remedies between the two

proceedings did not destroy the identity of causes of action because the operative facts were

the same. Id. at 681-82. Finally, Judge Sison found that the identity of the parties is satisfied

because Tramble is the named plaintiff in both cases and “all of the named Defendants in this

case are the same or are in privies with those in the petition for mandamus” (Doc. 64).

Although Tramble named John Baldwin as the only defendant in the mandamus petition,

“Defendants in this case appeared and defended themselves in the mandamus suit” (Id.).

       Objections to the Report and Recommendation were due on or before August 29, 2019.

No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); Fed. R. Civ. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v.

                                            Page 3 of 4
Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific objections to the

Report and Recommendation are made, however, this Court need not conduct a de novo

review of the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985). Instead,

the Court should review the Report and Recommendation for clear error. Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

       The Court has carefully reviewed the briefs submitted by Defendants, as well as Judge

Sison’s Report and Recommendation. Following this review, the Court fully agrees with the

findings, analysis, and conclusions of Judge Sison and ADOPTS the Report and

Recommendation in its entirety. The motion for summary judgment filed by Kyle Benard,

Ronnie Casper, Keiler Dillman, Larry Hicks, John Hobbs, Devan Fischer, Patrick Kaufman,

and Tyler Moore (Doc. 56) is GRANTED. The Clerk of Court is DIRECTED to enter

judgment accordingly and close this case.

       IT IS SO ORDERED.

       DATED: September 6, 2019



                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




                                          Page 4 of 4
